DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot in view of the new grounds of rejection based on Chowdhary (US 8,526,940 B1).

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2011/0282975 A1) in view of Chowdhary (US 8,526,940 B1).

		Regarding claim 1, Carter teaches a method of operating a service discovery and selection function in a telecommunications system ([0029], “cloud edge service manager evaluates a policy that defines how to select a particular processing environment. The particular processing environment is used for providing a particular desired or requested service to a principal”), 
		said method comprising the steps of: 
 		registering, with said service discovery and selection function, a service profile of a service provided by at least one service producer ([0031], “cloud edge service manager (~service discovery and selection function) augments how the particular processing environment is selected based on evaluation of the policy and based on additional evaluation of other information, such as but not limited to: processing environment metrics for the particular processing environment and other available processing environments (other clouds) available for selection, configuration settings, and/or current dynamic readings or metrics (~part of a service profile) associated with the particular processing environment, the other available processing environments, and the particular requested service that the principal desires to access”, wherein said service discovery and selection function registers (~receives) the service profile), 
said service profile among others comprising consistency group information ([0039], “the cloud edge service manager dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service (~instances of said service sharing a same state)”, wherein consistency group information identifies instances of said service sharing a same state) and 
 		proximity information ([0032], “select the particular processing environment based on a condition for selecting the particular processing environment that accounts for a geographic proximity (~part of proximity information) of the particular processing environment relative to a principal processing device for the principal”; [0039] and claim 7 describes proximity information identifying deployment of said service instances), 
		wherein said consistency group information identifies instances of said service sharing a same state ([0039], “the cloud edge service manager dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service (~instances of said service sharing a same state)”, wherein duplicate instances of a particular service share a same state) and 
		stored state repositories (Fig. 5, Data Center Location A and Data Center Location B comprises the state repositories; [0039], “the cloud edge service manager dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service (~instances of said service sharing a same state)”) and 
 	said proximity information identifying deployment of said service instances ([0039], “the cloud edge service manager dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service (~identifying deployment of service instance)”; claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service (~each service has multiple instances) in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein identifying deployment from one instance of the particular service to another instance of the particular service);
 		selecting, by said service discovery and selection function, from said service profile, a single service instance of said service for a service consumer requesting said service, based on service selection criteria accessible to said service discovery and selection function ([0039], “the cloud edge service manager dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service”, wherein a single service instance of said service for a service consumer (~principal) requesting said service is selected; claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service (~each service has multiple instances) in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein a single service instance of said service for a service consumer requesting said service is selected; [0030], “A variety of conditions can be presented in the policy (~service selection criteria) to provide a mechanism for how to select the particular processing environment. For instance, identity-based restrictions, geographical-based restrictions, processing load-based restrictions for the particular processing environment, government or enterprise compliance-based restrictions, processing environment capabilities, licensing-based restrictions, and others”), and 
 		identifying, by said service discovery and selection function, said selected service instance to said service consumer ([0036], “That is, specialized and custom authentication and termination can be defined and set by the cloud edge service manager before access to the particular service is given to the principal (~service consumer) within the particular processing environment”, wherein a service instance is identified to the principal (~service consumer); [0039], “the cloud edge service manager dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service”, wherein a service instance is identified to the principal (~service consumer); claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein a service instance is identified to the principal (~service consumer).  
	 	Carter does not explicitly teach that the state repositories are a shared state repository.
	However, Chowdhary teaches a shared repository (col. 2 lines 15-23, “wherein the centralized rules repository (~shared repository) is configured to store a set of centralized rules. Additionally, the network includes a respective computer-implemented customer service application associated with the one or more wireless operators and in communication with the respective local rules repository of the associated wireless operator, wherein the customer service application is configured to access the respective local rules repository to provide mobile device diagnostic services”; also see col. 5 lines 36-48).
	 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chowdhary with the teaching of Carter in order to share and leverage individual data in addition to providing easy life cycle management for improving response time (Chowdhary col. 9 lines 15-21).

Regarding claim 2, Carter in view of Chowdhary teaches the method according to claim 1, 
wherein said consistency group information comprises a plurality of consistency groups and a respective consistency group identifies all instances of a service or different services sharing a same state (Carter [0039], “the cloud edge service manager dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service”, wherein changing to the particular processing environment requires first identifying available or all instances of a service; claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service (~identifying all instances of a service) in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein changing to the particular service requires first identifying available or all instances of a service) and 
stored in state repositories (Carter Fig. 5, Data Center Location A and Data Center Location B comprises the state repositories; [0039], “the cloud edge service manager dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service (~instances of said service sharing a same state)”).  
 		Carter does not explicitly teach that the state repositories are a shared state repository.
	However, Chowdhary further teaches a shared repository (col. 2 lines 15-23, “wherein the centralized rules repository (~shared repository) is configured to store a set of centralized rules. Additionally, the network includes a respective computer-implemented customer service application associated with the one or more wireless operators and in communication with the respective local rules repository of the associated wireless operator, wherein the customer service application is configured to access the respective local rules repository to provide mobile device diagnostic services”; also see col. 5 lines 36-48).
	 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chowdhary with the teaching of Carter as modified by Chowdhary in order to share and leverage individual data in addition to providing easy life cycle management for improving response time (Chowdhary col. 9 lines 15-21).

 	Regarding claim 3, Carter in view of Chowdhary teaches the method according to claim 1, 
 		wherein said proximity information identifies proximity levels of a respective service instance allowing to select said service instance based on at least one of geographical distance, optimizing network resources and signalling latency (Carter [0049], “cloud manager determines the selected cloud processing environment based on a geographic proximity of the principal processing environment relative to the selected cloud processing environment”).  

 	Regarding claim 4, Carter in view of Chowdhary teaches the method according to claim 1, 
 	wherein state information of a respective service instance is stored at a state repository accessible to said service discovery and selection function (Carter [0019], “A "Configuration Management Database" (CMDB) is a repository of information related to all the components of a processing environment or a set of different distributed processing environments”).  

 	Regarding claim 5, Carter in view of Chowdhary teaches the method according to claim 1, 
wherein said service discovery and selection function comprises a management entity (Carter [0029], “cloud edge service manager (~service discovery and selection function comprises a management entity) evaluates a policy that defines how to select a particular processing environment. The particular processing environment is used for providing a particular desired or requested service to a principal”), 
a discovery entity (Carter [0051], “cloud manager (~discovery entity of cloud manager) supplies the requested service to the principal (~consumer) from the selected cloud processing environment”), and 
a service instance selection entity (Carter [0039], “the cloud edge service manager (~service instance selection entity of the cloud edge service manager) dynamically changes (~selects) the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service”, wherein a single service instance of said service for a service consumer (~principal) requesting said service is selected; claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service (~each service has multiple instances) in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein a single service instance of said service for a service consumer requesting said service is selected; [0030], “A variety of conditions can be presented in the policy (~service selection criteria) to provide a mechanism for how to select the particular processing environment. For instance, identity-based restrictions, geographical-based restrictions, processing load-based restrictions for the particular processing environment, government or enterprise compliance-based restrictions, processing environment capabilities, licensing-based restrictions, and others”), 
wherein said registering is performed at said management entity (Carter [0031], “cloud edge service manager (~management entity of the cloud edge service manager) augments how the particular processing environment is selected based on evaluation of the policy and based on additional evaluation of other information, such as but not limited to: processing environment metrics for the particular processing environment and other available processing environments (other clouds) available for selection, configuration settings, and/or current dynamic readings or metrics (~part of a service profile) associated with the particular processing environment, the other available processing environments, and the particular requested service that the principal desires to access”), 
 		requesting said service by a service consumer and identifying said selected service instance to said service consumer is performed at said discovery entity (Carter [0051], “cloud manager (~discovery entity of cloud manager) supplies the requested service to the principal (~consumer) from the selected cloud processing environment”; [0036], “That is, specialized and custom authentication and termination can be defined and set by the cloud edge service manager (~discovery entity of cloud manager) before access to the particular service is given to the principal (~service consumer) within the particular processing environment”, wherein a service instance is identified to the principal (~service consumer) by the discovery entity of the cloud edge service manager; [0039], “the cloud edge service manager (~discovery entity of cloud edge service manager) dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service”, wherein a service instance is identified to the principal (~service consumer); claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein a service instance is identified to the principal (~service consumer), and 
selecting a service instance is performed at said service instance selection entity (Carter [0039], “the cloud edge service manager (~service instance selection entity of cloud edge service manager) dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service”, wherein a single service instance of said service for a service consumer (~principal) requesting said service is selected; claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service (~each service has multiple instances) in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein a single service instance of said service for a service consumer requesting said service is selected; [0030], “A variety of conditions can be presented in the policy (~service selection criteria) to provide a mechanism for how to select the particular processing environment. For instance, identity-based restrictions, geographical-based restrictions, processing load-based restrictions for the particular processing environment, government or enterprise compliance-based restrictions, processing environment capabilities, licensing-based restrictions, and others”).  

 	Regarding claim 6, Carter in view of Chowdhary teaches the method according to claim 5, 
 	wherein said service profile and said service selection criteria are stored at said management entity (Carter [0031], “cloud edge service manager (~management entity of cloud edge service manager) augments how the particular processing environment is selected based on evaluation of the policy (~service selection criteria) and based on additional evaluation of other information, such as but not limited to: processing environment metrics for the particular processing environment and other available processing environments (other clouds) available for selection, configuration settings, and/or current dynamic readings or metrics (~part of a service profile) associated with the particular processing environment, the other available processing environments, and the particular requested service that the principal desires to access”), 
wherein said service instance selection entity accesses said management entity for selecting said service instance (Carter [0039], “the cloud edge service manager (~service instance selection entity and management entity are part of the cloud edge service manager) dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service”, wherein a single service instance of said service for a service consumer (~principal) requesting said service is selected; claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service (~each service has multiple instances) in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein a single service instance of said service for a service consumer requesting said service is selected; [0030], “A variety of conditions can be presented in the policy (~service selection criteria) to provide a mechanism for how to select the particular processing environment. For instance, identity-based restrictions, geographical-based restrictions, processing load-based restrictions for the particular processing environment, government or enterprise compliance-based restrictions, processing environment capabilities, licensing-based restrictions, and others”).  

 	Regarding claim 7, Carter in view of Chowdhary teaches the method according to claim 5, 
wherein said service profile is stored at said management entity (Carter [0031], “cloud edge service manager (~service discovery and selection function) augments how the particular processing environment is selected based on evaluation of the policy and based on additional evaluation of other information, such as but not limited to: processing environment metrics for the particular processing environment and other available processing environments (other clouds) available for selection, configuration settings, and/or current dynamic readings or metrics (~part of a service profile) associated with the particular processing environment, the other available processing environments, and the particular requested service that the principal desires to access”, wherein said management entity selects a particular processing environment by accessing said service profile stored) and 
said service selection criteria are stored at said service instance selection entity (Carter [0030], “A variety of conditions can be presented in the policy (~service selection criteria) to provide a mechanism for how to select the particular processing environment. For instance, identity-based restrictions, geographical-based restrictions, processing load-based restrictions for the particular processing environment, government or enterprise compliance-based restrictions, processing environment capabilities, licensing-based restrictions, and others”; [0039], “the cloud edge service manager (~service instance selection entity of cloud edge service manager) dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service”, wherein service instance selection entity of cloud edge service manager needs to store the service selection criteria in order to make the selection based on the service selection criteria (~policy)), 
wherein said service instance selection entity accesses said management entity for selecting said service instance (Carter [0039], “the cloud edge service manager (~service instance selection entity and management entity are part of the cloud edge service manager and the two entities work together to select said service instance) dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service”, wherein a single service instance of said service for a service consumer (~principal) requesting said service is selected; claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service (~each service has multiple instances) in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein a single service instance of said service for a service consumer requesting said service is selected; [0030], “A variety of conditions can be presented in the policy (~service selection criteria) to provide a mechanism for how to select the particular processing environment. For instance, identity-based restrictions, geographical-based restrictions, processing load-based restrictions for the particular processing environment, government or enterprise compliance-based restrictions, processing environment capabilities, licensing-based restrictions, and others”).  

 	Regarding claim 8, Carter in view of Chowdhary teaches the method according claim 1, 
wherein said service discovery and selection function comprises a registration entity (Carter [0031], “cloud edge service manager (~registration entity of cloud edge service manager) augments how the particular processing environment is selected based on evaluation of the policy and based on additional evaluation of other information, such as but not limited to: processing environment metrics for the particular processing environment and other available processing environments (other clouds) available for selection, configuration settings, and/or current dynamic readings or metrics (~part of a service profile) associated with the particular processing environment, the other available processing environments, and the particular requested service that the principal desires to access”, wherein a registration entity of said service discovery and selection function registers (~receives) service profile information), 
a discovery entity (Carter [0051], “cloud manager (~discovery entity of cloud manager) supplies the requested service to the principal (~consumer) from the selected cloud processing environment”), and 
a service instance selection entity (Carter [0039], “the cloud edge service manager (~service instance selection entity of the cloud edge service manager) dynamically changes (~selects) the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service”, wherein a single service instance of said service for a service consumer (~principal) requesting said service is selected; claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service (~each service has multiple instances) in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein a single service instance of said service for a service consumer requesting said service is selected; [0030], “A variety of conditions can be presented in the policy (~service selection criteria) to provide a mechanism for how to select the particular processing environment. For instance, identity-based restrictions, geographical-based restrictions, processing load-based restrictions for the particular processing environment, government or enterprise compliance-based restrictions, processing environment capabilities, licensing-based restrictions, and others”), 
having access to a unified data repository (UDR) of said telecommunication (Carter [0019], “A "Configuration Management Database" (CMDB) is a repository of information related to all the components of a processing environment or a set of different distributed processing environments”), 
 		wherein said UDR storing service profiles and service selection criteria (Carter [0019], “A "Configuration Management Database" (CMDB) is a repository of information related to all the components of a processing environment or a set of different distributed processing environments”, wherein the repository of information related to a processing environment comprises profile information; [0020], “CMDB also includes policies (~service selection criteria) for the computing resources and processing environments”), 
said registering is performed at said registration entity storing said service profile at said UDR (Carter [0031], “cloud edge service manager (~service discovery and selection function) augments how the particular processing environment is selected based on evaluation of the policy and based on additional evaluation of other information, such as but not limited to: processing environment metrics for the particular processing environment and other available processing environments (other clouds) available for selection, configuration settings, and/or current dynamic readings or metrics (~part of a service profile) associated with the particular processing environment, the other available processing environments, and the particular requested service that the principal desires to access”, wherein a registration entity of said service discovery and selection function registers (~receives) service profile information; [0019], “A "Configuration Management Database" (CMDB) is a repository of information related to all the components of a processing environment or a set of different distributed processing environments”, wherein the repository of information related to a processing environment comprises service profile information), 
requesting said service by a service consumer and identifying said selected service instance to said service consumer is performed at said discovery entity (Carter [0051], “cloud manager (~discovery entity of cloud manager) supplies the requested service to the principal (~consumer) from the selected cloud processing environment”; [0036], “That is, specialized and custom authentication and termination can be defined and set by the cloud edge service manager (~discovery entity of cloud manager) before access to the particular service is given to the principal (~service consumer) within the particular processing environment”, wherein a service instance is identified to the principal (~service consumer) by the discovery entity of the cloud edge service manager; [0039], “the cloud edge service manager (~discovery entity of cloud edge service manager) dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service”, wherein a service instance is identified to the principal (~service consumer); claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein a service instance is identified to the principal (~service consumer)), and 
selecting a service instance is performed at said service instance selection entity by accessing said service profile and service selection criteria stored at said UDR (Carter [0031], “cloud edge service manager (~management entity of cloud edge service manager) augments how the particular processing environment is selected based on evaluation of the policy (~service selection criteria) and based on additional evaluation of other information, such as but not limited to: processing environment metrics for the particular processing environment and other available processing environments (other clouds) available for selection, configuration settings, and/or current dynamic readings or metrics (~part of a service profile) associated with the particular processing environment, the other available processing environments, and the particular requested service that the principal desires to access”; [0019], “A "Configuration Management Database" (CMDB) is a repository of information related to all the components of a processing environment or a set of different distributed processing environments”, wherein the repository of information related to a processing environment comprises profile information; [0020], “CMDB also includes policies (~service selection criteria) for the computing resources and processing environments”).  

 	Regarding claim 9, Carter in view of Chowdhary teaches the method according to claim 8, wherein state information of a respective service instance is stored at said UDR (Carter [0019], “A "Configuration Management Database" (CMDB) is a repository of information related to all the components of a processing environment or a set of different distributed processing environments”; [0039], “the cloud edge service manager dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service (~instances of said service sharing a same state)”; claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”).  

 	Regarding claim 10, Carter in view of Chowdhary teaches the method according to claim 5, wherein said service instance selection entity is performed as part of said discovery entity (Carter [0039], “the cloud edge service manager (~service instance selection entity of cloud edge service manager) dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service”, wherein a single service instance of said service for a service consumer (~principal) requesting said service is selected; claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service (~each service has multiple instances) in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein a single service instance of said service for a service consumer requesting said service is selected; [0030], “A variety of conditions can be presented in the policy (~service selection criteria) to provide a mechanism for how to select the particular processing environment. For instance, identity-based restrictions, geographical-based restrictions, processing load-based restrictions for the particular processing environment, government or enterprise compliance-based restrictions, processing environment capabilities, licensing-based restrictions, and others”).  

 	Regarding claim 11, Carter in view of Chowdhary teaches the method according to claim 5, 
wherein any of said management entity, discovery entity, service instance selection entity and registration entity are performed as a service by said service discovery and selection function (Carter cloud edge service manager (~service discovery and selection function) performs as a service any of said management entity, discovery entity, service instance selection entity, and registration entity ([0031], [0051], [0039], and claim 7); [0031], “cloud edge service manager (~management entity of the cloud edge service manager) augments how the particular processing environment is selected based on evaluation of the policy and based on additional evaluation of other information, such as but not limited to: processing environment metrics for the particular processing environment and other available processing environments (other clouds) available for selection, configuration settings, and/or current dynamic readings or metrics (~part of a service profile) associated with the particular processing environment, the other available processing environments, and the particular requested service that the principal desires to access”; [0051], “cloud manager (~discovery entity of cloud manager) supplies the requested service to the principal (~consumer) from the selected cloud processing environment”; [0039], “the cloud edge service manager (~service instance selection entity of the cloud edge service manager) dynamically changes (~selects) the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service”, wherein a single service instance of said service for a service consumer (~principal) requesting said service is selected; claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service (~each service has multiple instances) in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein a single service instance of said service for a service consumer requesting said service is selected; [0031], “cloud edge service manager (~service discovery and selection function) augments how the particular processing environment is selected based on evaluation of the policy and based on additional evaluation of other information, such as but not limited to: processing environment metrics for the particular processing environment and other available processing environments (other clouds) available for selection, configuration settings, and/or current dynamic readings or metrics (~part of a service profile) associated with the particular processing environment, the other available processing environments, and the particular requested service that the principal desires to access”, wherein a registration entity of said service discovery and selection function registers (~receives) service profile information).  

 	 	Regarding claim 12, Carter in view of Chowdhary teaches the method according to claim 1, wherein said service discovery and selection function registers service profile changes pertaining to a registered service profile from a service producer (Carter [0031], “cloud edge service manager (~service discovery and selection function) augments how the particular processing environment is selected based on evaluation of the policy and based on additional evaluation of other information, such as but not limited to: processing environment metrics for the particular processing environment and other available processing environments (other clouds) available for selection, configuration settings, and/or current dynamic readings or metrics (~part of a service profile) associated with the particular processing environment, the other available processing environments, and the particular requested service that the principal desires to access”, wherein said service discovery and selection function registers (~receives) service profile information; [0045], “cloud manager (~service discovery and selection function) gathers metrics from each of the cloud processing environments and uses the metrics in the evaluation of the policy”, wherein gathering of the metrics is registering service profile (~comprising metrics) including any changes).  

 	Regarding claim 14, Carter in view of Chowdhary teaches the method according to claim 1, 
 	wherein said service producer and said service consumer are any one of a service provided by said telecommunications system, a Network Function (NF) of said telecommunications system, a server operating with said telecommunications system, and a node operating in said telecommunications system (Carter [0037], “cloud edge service manager makes the particular service available for access to the principal”; [0024], “techniques presented herein are implemented in whole or in part in the Novell.RTM. network and proxy server products, operating system products, cloud-based products or services, directory-based products and other products and/or services distributed by Novell.RTM., Inc., of Waltham, Mass.”).  

 	Regarding claim 15, Carter teaches a service discovery and selection function device, arranged for operating in a telecommunications system ([0029], “cloud edge service manager evaluates a policy that defines how to select a particular processing environment. The particular processing environment is used for providing a particular desired or requested service to a principal”), said service discovery and selection function device ([0029], “cloud edge service manager evaluates a policy that defines how to select a particular processing environment. The particular processing environment is used for providing a particular desired or requested service to a principal”; [0028]) comprising: 
 		a registering processor, arranged for registering a service profile of a service provided by at least one service producer of said telecommunications system ([0031], “cloud edge service manager (~comprising a registering processor) augments how the particular processing environment is selected based on evaluation of the policy and based on additional evaluation of other information, such as but not limited to: processing environment metrics for the particular processing environment and other available processing environments (other clouds) available for selection, configuration settings, and/or current dynamic readings or metrics (~part of a service profile) associated with the particular processing environment, the other available processing environments, and the particular requested service that the principal desires to access”; [0028]; [0052], “one or more processors are specifically configured to process the components of the cloud edge service management system 300”, wherein if a registering function is executed by a processor even in a non-dedicated way during a certain period of time, the processor is a registering processor), 
said service profile among others comprising consistency group information ([0039], “the cloud edge service manager dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service (~instances of said service sharing a same state)”, wherein consistency group information identifies instances of said service sharing a same state) and 
proximity information ([0039], “the cloud edge service manager dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service (~instances of said service sharing a same state)”, wherein consistency group information identifies instances of said service sharing a same state), 
wherein said consistency group information identifies instances of said service sharing a same state ([0039], “the cloud edge service manager dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service (~instances of said service sharing a same state)”, wherein duplicate instances of a particular service share a same state) and 
stored in state repositories (Fig. 5, Data Center Location A and Data Center Location B comprises the state repositories; [0039], “the cloud edge service manager dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service (~instances of said service sharing a same state)”) and 
said proximity information identifying deployment of said service instances in said telecommunications system ([0039], “the cloud edge service manager dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service (~identifying deployment of service instance)”; claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service (~each service has multiple instances) in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein identifying deployment from one instance of the particular service to another instance of the particular service); 
a selecting processor, arranged for selecting, from said service profile, a single service instance of said service for a service consumer of said telecommunications system requesting said service, based on service selection criteria accessible to said service discovery and selection function ([0039], “the cloud edge service manager (~comprising a selecting processor) dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service”, wherein a single service instance of said service for a service consumer (~principal) requesting said service is selected; claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service (~each service has multiple instances) in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein a single service instance of said service for a service consumer requesting said service is selected; [0030], “A variety of conditions can be presented in the policy (~service selection criteria) to provide a mechanism for how to select the particular processing environment. For instance, identity-based restrictions, geographical-based restrictions, processing load-based restrictions for the particular processing environment, government or enterprise compliance-based restrictions, processing environment capabilities, licensing-based restrictions, and others”; [0028]; [0052], “one or more processors are specifically configured to process the components of the cloud edge service management system 300”, wherein if a selecting function is executed by a processor even in a non-dedicated way during a certain period of time, the processor is a selecting processor), and 
a discovery processor, arranged for identifying, by said service discovery and selection function, said selected service instance to said service consumer ([0036], “That is, specialized and custom authentication and termination can be defined and set by the cloud edge service manager (~comprising a discovery processor) before access to the particular service is given to the principal (~service consumer) within the particular processing environment”, wherein a service instance is identified to the principal (~service consumer); [0039], “the cloud edge service manager dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service”, wherein a service instance is identified to the principal (~service consumer); claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein a service instance is identified to the principal (~service consumer); [0028]; [0052], “one or more processors are specifically configured to process the components of the cloud edge service management system 300”, wherein if a discovery function is executed by a processor even in a non-dedicated way during a certain period of time, the processor is a discovery processor).  
	 	Carter does not explicitly teach that the state repositories are a shared state repository.
	However, Chowdhary teaches a shared repository (col. 2 lines 15-23, “wherein the centralized rules repository (~shared repository) is configured to store a set of centralized rules. Additionally, the network includes a respective computer-implemented customer service application associated with the one or more wireless operators and in communication with the respective local rules repository of the associated wireless operator, wherein the customer service application is configured to access the respective local rules repository to provide mobile device diagnostic services”; also see col. 5 lines 36-48).
	 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chowdhary with the teaching of Carter in order to share and leverage individual data in addition to providing easy life cycle management for improving response time (Chowdhary col. 9 lines 15-21).

 	Regarding claim 16, Carter in view of Chowdhary teaches a computer program product, comprising a non-transitory computer readable storage medium storing instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 1 ([0028], "cloud edge service manager") is implemented in a machine-accessible and computer-readable medium and instructions that execute on one or more processors (machines, computers, processors, etc.)”).   


5.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of in view of Chowdhary, and further in view of Baniak (US 2007/0047714 A1).

	Regarding claim 13, Carter in view of Chowdhary teaches the method according to claim 1, 
	wherein said service discovery and selection function provides service profile changes pertaining to a selected service instance (Carter [0041], “cloud edge service manager can dynamically supply the processing metrics to dynamic reporting services that can be monitored manually and/or in an automated fashion”).  
	The combination does not explicitly teach providing the service profile changes is to said service consumer.
 	However, Baniak teaches providing a service profile to a service consumer ([0049], “server processes user requests from the client to view and 
update the profile data by obtaining the profile data from the telecommunications network and forwarding the profile data to the client”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Baniak with the teaching of Carter as modified by Chowdhary in order for user to access and maintain the profile data associated with the telecommunications service subscribed to by the user without involving service personnel (Baniak [0049]). 

Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696. The examiner can normally be reached Monday thru Friday: 8:00AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER J YI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643